Citation Nr: 0620741	
Decision Date: 07/17/06    Archive Date: 07/26/06

DOCKET NO.  02-17 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to service connection for dermatomyositis.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel




INTRODUCTION

The veteran served on active duty from September 1990 to 
August 1991.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Columbia, South Carolina 
Regional Office (RO) that denied service connection for 
dermatomyositis, claimed as an undiagnosed illness.  The 
veteran perfected an appeal of the issue to the Board.  The 
Board remanded the case in January 2004 for additional 
development of the record.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking service connection for 
dermatomyositis.  In his initial claim submitted in December 
2000, the veteran claimed service connection on the basis 
that dermatomyositis was an undiagnosed illness incurred 
during service in the Persian Gulf.  In his September 2002 
substantive appeal, he asserted that the condition is due to 
exposure to unknown chemicals and gases while stationed in 
the Persian Gulf.  

The veteran's service medical records do not show complaints 
or treatment related to dermatomyositis during service.  
There is no indication in those records that the veteran was 
exposed to any toxic chemicals or gases.  The veteran's 
service personnel records, including a DD form 214, have not 
been obtained and associated with the claims file.  A 
computer generated Veteran Identification Data sheet 
indicates the had Gulf War In-Theater service from November 
1990 to July 1991.

The post service medical records include a September 1997 
medical statement of Dr. Martinez de Andino which noted that 
the veteran worked for Westinghouse where he is exposed to 
multiple chemicals and radiation.  It was also noted that he 
spent 10 1/2 months in Saudi Arabia during the Gulf War.  In a 
December 1997 statement, this physician noted the diagnosis 
of dermatomyositis.  He indicated that the veteran questioned 
the possible association of his muscle disease with his Gulf 
War service.  It was stated that this question will probably 
never be answered correctly, as there was no means to 
identify any agent that the soldiers may have been exposed 
to.  

A VA examination was conducted in January 2004.  The examiner 
noted the veteran's Gulf War service and that his military 
occupational specialty was ammunition supply personnel.  The 
examiner concluded that the veteran's dermatomyositis is as 
likely as not related to his participation in the Gulf War.  
The examiner did not identify any chemical or other agent 
that the veteran was exposed to during service.  

The Board is of the opinion that additional development of 
the evidence is necessary prior to adjudication of the claim.  
The veteran should be contacted and requested to provide 
information regarding the claimed exposure during service.  
He should provide the names and locations of the units he 
served while stationed in Saudi Arabia as well of a 
description of the incidents of exposure to chemicals and 
gasses during that time period.  In addition, the RO should 
undertake additional development of the veteran's claim as 
outlined in VA Adjudication Manual, M21-1MR, IV.ii.1.E, 
including furnishing the veteran the appropriate notice 
letter regarding his claim.  The RO should also obtain the 
veteran's service personnel records, including a copy of the 
DD form 214 pertaining to his period of active service in the 
Persian Gulf.  If the veteran provides information regarding 
the claimed exposure, the RO should take the necessary steps 
to verify that claimed exposure.  

Where the claims are predicated on establishing basic 
entitlement to service connection and the degree of 
disability, the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to provide, inter alia, notice 
that a disability rating and an effective date will assigned 
if service connection and/ or a higher level of disability 
compensation is awarded.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  The October 2002 VCAA notice letter that 
was provided to the veteran is inadequate.  That letter did 
not inform the veteran of the types of evidence necessary to 
establish a disability rating or an effective date (if 
service connection for the claimed condition is  awarded).  
As such, additional notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) should be provided to the veteran.


Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
the appropriate notice of the evidence 
needed to substantiate the claim for 
service connection based on exposure to 
chemicals and gasses during service in 
Saudi Arabia pursuant to M21-1MR, 
IV.ii.1.E. The additional notice should 
include an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Any additional evidence 
pertinent to the veteran's claim received 
by the RO should be associated with the 
claims folder.

2.  The RO should contact that veteran 
and request that he furnish additional 
information regarding the claimed 
exposure to chemicals and gasses during 
service in Saudi Arabia.  He should be 
requested to furnish the names and 
locations of the units he served while 
stationed in Saudi Arabia as well of a 
description of the incidents of exposure 
to chemicals and gasses during that time 
period.

3.  The RO should contact the appropriate 
service department to obtain the 
veteran's service personnel records, 
including copies of Forms DD 214 
pertaining to his active service.  In 
addition, if the veteran submits 
additional information regarding the 
claimed exposure to chemicals and gasses 
as requested above, the appropriate 
development of that information should be 
undertaken.  See also M21-1MR, IV.ii.1.E.  
All additional information obtained must 
be associated with the claims folder.

4.  When the above development has been 
completed, the claim should be reviewed 
by the RO.  If the decision remains 
adverse to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


